
	

116 HR 4302 : Homeless Assistance Act of 2019
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 4302
		IN THE SENATE OF THE UNITED STATES
		January 14, 2020Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To authorize public housing agencies to share certain data regarding homeless individuals and
			 families for the provision of housing and services, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Homeless Assistance Act of 2019. 2.Limited authority to share information regarding homeless individuals and families with appropriate entity within Continuum of CareSection 2 of the United States Housing Act of 1937 (42 U.S.C. 1437) is amended by adding at the end the following new subsection:
			
				(c)Limited authority To share information regarding homeless individuals and families with appropriate
 entity within Continuum of CareNotwithstanding section 904 of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988 (42 U.S.C. 3544), a public housing agency may disclose, to the collaborative applicant of the local Continuum of Care or designee of the collaborative applicant within which the jurisdiction of the public housing agency is located, information regarding individuals and families who are homeless (as such term is used in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302)) or at risk of homelessness (as such term is used in section 401 of such Act (42 U.S.C. 11360)), but only—
 (1)for the purpose of facilitating the identification, assessment, and linkage of housing and supportive services for such individuals and families to ensure continuity of care, to the extent allowable under State Law;
 (2)if the public housing agency takes appropriate measures to ensure that the privacy of the individuals and families is protected and that the information, including any personally identifiable information, is used only for the purpose described in paragraph (1); and
 (3)if the public housing agency takes appropriate measures to ensure clients’ information and confidentiality is protected pursuant to section 41411(c)(4) of the Violence Against Women Act of 1994 (34 U.S.C. 12491(c)(4)), and any regulations promulgated pursuant to such section..
		
	Passed the House of Representatives January 13, 2020.Cheryl L. Johnson,Clerk
